Appeal from a decision of the Workmen’s Compensation Board, filed October 22, 1976. Claimant testified that he hurt his back while carrying a ladder on the job on August 15, 1974 and that he gave a written report of the accident to his foreman the following day. The foreman denies being given any such written report, and claims he did not learn of the accident until claimant filed an application for benefits with the board in April, 1975. The referee, finding that no accident occurred and no written notice was given, denied benefits. The board reversed, concluding that an accident had occurred and written notice was given as stated by claimant. *1064Although the claimant may very well be lying, the matter is purely one of credibility and thus beyond our review (see Matter of Hawthorne v Peartrees, Inc., 56 AD2d 961, affd 43 NY2d 683). Decision affirmed, with costs to the Workmen’s Compensation Board against the appellant. Mahoney, P. J., Greenblott, Sweeney, Staley, Jr., and Mikoll, JJ., concur.